Title: To James Madison from Lafayette, 1 June 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


        
          My dear Sir
          Paris june the 1st 1785
        
        This letter will Be delivered By mr. Chevalier, a Son to the Gentleman I Recommended to You last Summer, who is Going to Settle His Accounts with Your State. I am the More inclined to Give Him my letter as a denial would Seem to Harbour a doubt upon the punctuality of the payment while I know You Have taken proper measures to insure it. Give me leave therefore to Recommend the affair to Your patronage and Have the Honour to Be most Affectionately Your Sincere friend
        
          Lafayette
        
      